Citation Nr: 0304604	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.  

3.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a respiratory disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from October 1999 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (the RO).  

Procedural history

The veteran had active service from December 1966 to October 
1968.  He served in the Republic of Vietnam.

In March 1999, the RO received the veteran's claim for 
service connection for a respiratory disorder (claimed as 
respiratory problems), a skin disorder (claimed as skin 
lichens) and a cardiovascular disorder (claimed as cardiac 
arrest due to increased stress from coughing).  In an October 
1999 rating decision, the RO denied the claims.  The veteran 
disagreed with the October 1999 rating decision.  The RO 
again denied the claims in May 2001 and the veteran disagreed 
with the May 2001 rating decision.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in July 2002.  

Other issue

The Board observes that in an April 1996 rating decision, the 
RO denied the veteran's claim for service connection for a 
liver disorder, claimed due to herbicide exposure.  The 
veteran did not appeal that decision.  An appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2002).  Accordingly, that matter 
will not be addressed by the Board in this decision.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's respiratory disorder is causally related to an 
incident of his military service, to include herbicide 
exposure in service.

2.  Competent medical evidence does not reveal that the 
veteran's skin disorder is causally related to an incident of 
his military service, to include herbicide exposure in 
service.

3.  Competent medical evidence does not reveal that the 
veteran's cardiovascular disorder is causally related to any 
incident of his military service or to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.313 (2002).

2.  A skin disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2002).

3.  A cardiovascular disorder was not incurred service, nor 
may it be so presumed, nor was such a result of any service 
connected disability.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a respiratory disorder and a skin disorder, which he claims 
resulted from exposure to herbicides in Vietnam.  He is also 
seeking entitlement to service connection for a 
cardiovascular disorder, which he claims was incurred due to 
the effects of his respiratory disorder.  

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claims for service 
connection by finding that the claims were not well grounded.  
The VCAA eliminated the concept of a well-grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the May 2001 rating decision the 
RO denied service connection for the claimed respiratory, 
skin and cardiovascular disorders based on the substantive 
merits of the claims.  Thus, any procedural defect contained 
in past RO adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2000 and May 2001 rating decisions, and by the May 
2002 statement of the case (SOC) of the pertinent law and 
regulations and the need to submit additional evidence on his 
claims for service connection.  

In July 1999, the RO sent the veteran a letter asking him to 
specifically identify the disabilities for which he was 
requesting service connection, and notifying him of the need 
to submit additional evidence, including statements from 
physicians describing symptoms, clinical findings, lab tests, 
etc.  He was asked to submit evidence of medical care 
received during and after service, including names and 
addresses of physicians and hospitals.  He was also given 
release forms to complete, so that the RO could assist him in 
obtaining evidence.

Significantly, a letter was sent to the veteran in April 
2001, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the April 2001 letter as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

Moreover, in May 2001, the RO contacted the veteran by 
telephone and notified him of the change in the law brought 
about by passage of the VCAA, and of the RO's duties to 
notify and assist the veteran.  

In short, the Board concludes, based on the record in this 
case, that the provisions of the VCAA pertaining to 
notification of the veteran have been satisfied.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified VA treatment records 
and the RO requested and obtained those records.  The RO 
obtained the veteran's service medical records and the 
veteran was afforded a VA examination in February 2000, the 
report of which is of record.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.  In response to the RO's May 
2001 request for information, the veteran responded that he 
did not have any additional evidence to submit, and he 
requested a decision on his claims.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his July 2002 VA Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  With respect to 
secondary service connection, a similar analysis applies. 
There must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Service connection - Agent Orange exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116 (West 2002);  38 C.F.R. 
§3.307(a)(6)(iii), 3.313 (2002).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2002); See also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam see 38 
C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  



1.  Entitlement to service connection for a respiratory 
disorder, claimed due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, 
claimed due to herbicide exposure.

Analysis 

The veteran is seeking service connection for a respiratory 
disorder and a skin disorder.  His essential contention, as 
expressed in the August 2002 Form 646, is that, since he did 
not have these conditions prior to service, but he does have 
them now, they must be related to herbicide exposure in 
Vietnam.  

As these claims involve a similar factual history and the 
application of identical law, the Board will address them in 
a common discussion.

The veteran served in Vietnam and is therefore presumed to 
have been exposed to herbicides.  The Board will therefore 
initially discuss whether service connection can be granted 
based on presumptions pertaining to such exposure found in 
the law and regulations.  These presumptions have been 
explained above.  Also as explained above, the fact that the 
presumptions are inapplicable does not preclude the veteran 
from establishing service connection based on the evidence of 
record, to include medical nexus evidence.  See Combee, 
supra. 

Presumptive service connection due to Agent Orange exposure

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  

In the February 2000 VA examination, the veteran was 
diagnosed with chronic obstructive pulmonary disease (COPD) 
and cutaneous porphyria.  

The disabilities specified at 38 C.F.R. § 3.309(e) do not 
include COPD.  Moreover, as noted by the Board above the 
Secretary has not specifically determined that there is a 
positive association between COPD and exposure to herbicides.  
Indeed, with the exception of certain respiratory cancers the 
Secretary has determined that no such association exists.  In 
so concluding, the Secretary has specifically noted that 
"cigarette smoking is a major, often overwhelming, 
confounding factor that dominates as a risk for respiratory 
disorders . . . ."   See 67 Fed. Reg. 42600, 42606 (June 24, 
2002).   Therefore, the Agent Orange presumption is not 
applicable.    

The veteran has a diagnosis of cutaneous porphyria, which is 
one of the diseases listed in 38 C.F.R. 3.309(e).  However, 
as discussed above, for the presumption of exposure to apply, 
such disease must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).  A 10 percent rating requires 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

The Board has reviewed the record and can identify no 
evidence that the veteran had cutaneous porphyria that 
manifested itself to a degree of 10 percent or more from the 
last date on which he was exposed to herbicides in service.  
The evidence includes the veteran's separation examination in 
October 1967, showing objective findings of normal skin and 
the veteran's statement of no history of skin diseases.  The 
veteran's first complaint of a skin disorder appears with his 
March 1999 claim for service connection.  The earliest 
medical evidence of record is the February 2000 VA 
examination report.  Based on a discussion with the veteran, 
the February 2000 VA examiner estimated the date of onset of 
cutaneous porphyria at 15 years prior to the examination, in 
approximately 1985, or 17 years after separation from service 
in 1968.  

The Board thus concludes that cutaneous porphyria was not 
manifest to a compensable degree within the prescribed 
period.  Accordingly service connection on a presumptive 
basis is not appropriate.

Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his respiratory disorder or for his 
skin disorder under the regular criteria for service 
connection.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board notes that Hickson element (1) is not in dispute.  
The veteran currently suffers from COPD, as shown by the 
February 2000 VA examination report.  This report also shows 
a diagnosis of cutaneous porphyria.  

However, the Board can identify no evidence of incurrence of 
either disorder during service, and no medical nexus evidence 
that purports to link either disorder to the a current 
disabilities.  

With respect to element (2), the veteran's service medical 
records are entirely silent as to complaint, treatment or 
diagnosis of any respiratory or skin disorders in service.  
The veteran's separation examination in October 1967 shows 
objective findings of normal skin, and normal lungs and 
chest, as well as the veteran's statement that he had no 
history of skin diseases, chronic cough, pain or pressure in 
the chest, or shortness of breath.  Thus, after consideration 
of the evidence of record, the Board concludes that there is 
no indication of incurrence of a respiratory or skin disease 
or injury in service, and the second Hickson element is not 
satisfied.  

With respect to Hickson element (3), the Board has carefully 
reviewed the evidence, including VA outpatient treatment and 
hospitalization records and a VA examination report.  The 
Board finds no medical opinion or medical evidence that 
purports to establish a link between the veteran's 
respiratory or skin disorder and an incident of service, to 
include herbicide exposure. In fact, the February 2000 VA 
examiner indicated that a pack-a-day smoking habit since 1967 
was the cause of the veteran's shortness of breath.  There is 
no evidence that any of the veteran's physicians ever found 
that his respiratory disorder or his skin disorder were 
related to exposure to herbicides or are otherwise 
attributable to any incident of service.

It appears that the only evidence of record that supports the 
position that the veteran's respiratory disorder and skin 
disorder are related to exposure to Agent Orange during 
service are his own contentions.  Specifically, the veteran 
has drawn the conclusion that, as he did not have these 
conditions prior to service, but has them now, they must be 
related to herbicide exposure in service.  While the Board 
does not doubt that the veteran is sincere in his belief that 
these disorders resulted from such exposure, as a lay person 
without medical training he is not considered competent to 
offer opinions regarding matters such as medical causation.  
See Grottveit v. Brown, 5 Vet. App 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a respiratory disorder and for a skin disorder.  Therefore, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefits 
sought on appeal are accordingly denied.



3.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a respiratory disorder.

The veteran contends that the effects of his respiratory 
disorder, in particular severe coughing, have resulted in 
increased stress on his heart, causing a cardiovascular 
disorder.  

Analysis 

Secondary service connection

As stated above, in order for service connection to be 
granted on a secondary basis, there must first be a service 
connected disability from which a causal relationship can be 
established.  Here, the veteran contends that the effects of 
his respiratory disorder caused his cardiovascular disorder.  
However, the respiratory disorder is not service connected.  
There is in fact no service-connected disability.  Therefore, 
Wallin element (2) has not been met, and secondary service 
connection for a cardiovascular disorder cannot be granted.    

Direct service connection

The veteran has not contended that his cardiovascular 
disorder resulted directly from his military service.  For 
the sake of completeness, however, the Board will briefly 
address the matter of the veteran's entitlement to service 
connection on a direct basis. 

The veteran's service medical records are silent as to 
cardiovascular complaint or treatment, and show normal 
findings for the heart at separation.  The post-service 
record is silent as to treatment and complaint of symptoms 
until January 1996, over a quarter century after the veteran 
left service, when the veteran was hospitalized for an acute 
myocardial infarction.  Thus, there is no evidence of 
incurrence of a cardiovascular disorder in service or to a 
compensable degree within one year following separation from 
service.  Further, there is no medical opinion or other 
competent medical evidence of record that establishes a nexus 
between the veteran's current cardiovascular disorder and any 
incident of service.  Thus, Hickson elements (2) and (3) are 
not satisfied with respect to direct service connection.

In summary, for the reasons and bases expressed above the 
Board therefore finds that a preponderance of the evidence is 
against a showing that the veteran's cardiovascular disorder 
was incurred as a result of a service-connected disability, 
or that it resulted directly from an incident of service.  
The veteran's claim of entitlement to service connection for 
a cardiovascular disorder is denied.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a skin disorder is denied.

Service connection for a cardiovascular disorder is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

